MEMORANDUM ***
Ezell Edwards appeals pro se from the district court’s summary judgment in his action under 42 U.S.C. § 1981 and California law, alleging racial discrimination and retaliation when USS-POSCO Industries and supervisor Lynnette Giacobazzi terminated Edwards’ employment. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Wallis v. J.R. Simplot Co., 26 F.3d 885, 888 (9th Cir.1994), and we affirm.
The district court properly granted summary judgment on Edwards’ race discrimination claim because Edwards failed to raise a triable issue that similarly-situated, non-minority employees were treated differently, and therefore failed to show a prima facie case. See id. at 889. Further, even if he had done so and thereby shifted the burden, USS-POSCO articulated a legitimate nondiscriminatory reason for terminating Edwards, by submitting evidence that he made a series of threats against employees and supervisors. See id.
The district court properly granted summary judgment on Edwards’ retaliation claim because Edwards failed to raise a triable issue regarding a causal link between his racial discrimination complaints and his termination. See Brooks v. City of San Mateo, 229 F.3d 917, 928 (9th Cir. 2000). Further, even if Edwards had shown a prima facie case, USS-POSCO satisfied its burden to show a legitimate nondiscriminatory reason for terminating Edwards. See id.
The district court properly dismissed Edwards’ hostile work environment claim because Edwards did not allege any conduct by USS-POSCO that was “sufficiently severe or pervasive to alter the conditions of [his] employment and create an abusive working environment.” Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 67, 106 S.Ct. 2399, 91 L.Ed.2d 49 (1986) (internal quotation omitted).
Edwards’ remaining contentions are also without merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.